Citation Nr: 0822266	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dermatitis and 
dermatophytosis (skin disability), to include as due to an 
undiagnosed illness, radiation exposure, herbicide exposure, 
and asbestos exposure.

2.  Entitlement to service connection for residual disability 
from acid in the eyes.

3.  Entitlement to service connection for schizophrenia, 
paranoid type with depression (acquired psychiatric 
disorder), and post-traumatic stress disorder (PTSD), to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
August 1992, and service in the U.S. Army Reserve and Texas 
Army National Guard from August 1992 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for dermatitis and dermatophytosis; 
acid in the eyes; and schizophrenia, paranoid type with 
depression.

The Board remanded the claim to the RO in September 2007 to 
schedule the veteran for a personal hearing before a Veterans 
Law Judge.  The veteran was scheduled to appear for a Board 
hearing in May 2008.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.

In March 2008, after the issuance of the last supplemental 
statement of the case, the RO obtained and sent the veteran's 
service medical records to the Board.  As copies of the 
service medical records were already received in May 2003 and 
considered by the RO, referral of the evidence to the agency 
of original jurisdiction is not warranted.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War; but he did 
not serve on active duty during the Vietnam era.

2.  The veteran's skin disability has been attributed to 
known clinical diagnoses, dermatitis and dermatophytosis; and 
there is no competent evidence that the veteran was exposed 
to radiation, herbicides, or asbestos in service.  

3.  There is no competent evidence that the veteran currently 
has any residuals of the inservice accident in which the 
veteran's right eye was exposed to acid.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service; and may not be presumed to have been incurred 
therein, including as secondary to Persian Gulf service, 
radiation exposure, herbicide exposure, or asbestos exposure.  
38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.317 (2007).

2.  Residual disability from acid in the eyes was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  38 C.F.R. § 3.317(d).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined as 
either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" in 
the sense that: (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non- 
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3), (b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Notwithstanding the foregoing presumptive provisions, a 
claimant is not precluded from establishing service 
connection for a disease averred to be related to an 
undiagnosed illness or exposure to radiation, herbicides, or 
asbestos, as long as there is proof of such direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The veteran's military records reflect that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
veteran's service medical records note treatment for skin 
rashes diagnosed as tinea versicolor.  

A VA examination was conducted in July 2005.  The diagnoses 
were dermatitis and dermatophytosis.  This is competent 
evidence that the veteran's symptoms are due to a known 
diagnosis, as opposed to an undiagnosed illness.  Therefore, 
service connection under the presumptive provisions of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317, is not warranted.  The 
examiner reviewed the veteran's service medical records, 
post-service medical records and the veteran's reported 
history and opined that the veteran's current skin condition 
was not caused or the result of the veteran's tinea 
versicolor which was treated in service.  

The veteran is not a "radiation-exposed" veteran pursuant to 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), which includes 
veteran's who were onsite participants in a test involving 
the atmospheric detonation of a nuclear device or 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  Nor can he be 
provided the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, as he does not have one of 
the enumerated  radiogenic diseases.  In fact, there is no 
evidence that the veteran was ever exposed to ionizing 
radiation in service.  

The veteran's skin disabilities are not among the diseases 
listed as presumptively related to herbicide exposure in 
service.  See 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence that herbicides were stored or used by the military 
in any location where the veteran was stationed, or that the 
veteran was ever exposed to herbicides.  Even if exposure to 
herbicides could be established, there is no medical evidence 
suggesting a relationship between his skin disability and 
herbicide exposure.  

Service records also fail to demonstrate that the veteran was 
exposed to asbestos or the existence of chronic disability 
attributable to in-service asbestos exposure.  

The veteran's unsubstantiated statements asserting that his 
skin disabilities are the result of symptoms of an 
undiagnosed illness, or exposure to ionizing radiation, 
herbicides and asbestos, related to his military service are 
not competent evidence in this case.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Even when, as in this case, a veteran 
contends that there is of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  Savage 
v. Gober, 10 Vet. App. at 495-498.  The examiner who 
conducted the July 2005 VA examination specifically noted 
that the veteran's current skin disabilities were not caused 
by or the result of his inservice skin conditions.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Residuals of Acid in the Eyes

The veteran's service medical records show that his right eye 
was exposed to acid in August 1991.  The right eye was red 
and irritated; there were no burns.  The eye was irrigated 
with salt water and he was given eye drops.  Eye examination 
on separation in June 1992 was normal.  The veteran contends 
that he has residuals disability from this incident.  

Absent proof of a present disability, there can be no valid 
claim.  See Hickson, supra.  There is no medical evidence of 
record that the veteran currently has any residuals of the 
inservice acid incident.  Although the veteran may relate 
symptoms he perceives to be manifestations of the inservice 
acid incident, the question of whether a chronic disability 
is present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
fact, a February 2005 VA examination report noted that there 
was no scarring from the previous acid burn to the eyes.  

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and service connection is not 
warranted. 


ORDER

Service connection for a skin disability, to include as due 
to an undiagnosed illness, or exposure to ionizing radiation, 
herbicides and asbestos, is denied.

Service connection for residual disability from acid in the 
eyes is denied.


REMAND

The veteran contends, in part, that he has PTSD due to his 
experiences in service while stationed in the Persian Gulf.  
A VA outpatient encounter note dated in May 2003 noted a 
diagnosis of PTSD.  

Alternate theories of entitlement, such as entitlement to 
service connection for PTSD, are encompassed within a claim 
for service connection for an acquired psychiatric disorder.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  If the claimed stressor is 
not combat related, as in this case, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."

If the adjudicator concludes that the record establishes the 
existence of a stressor or stressors, then the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicator should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

The veteran should be afforded appropriate development 
pertaining to PTSD claims prior to a resolution of his 
acquired psychiatric disorder claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide more 
specific information (dates/locations/unit 
assigned, names of service members injured 
and/or killed) regarding his claimed 
stressor events in service.

2.  If the veteran provides sufficient 
detail, including a reasonable time 
interval, and the event pertains to an 
incident of the type which may have been 
reported in unit records, seek 
corroboration of the alleged stressors 
from the U. S. Army and Joint Services 
Records Research Center (JSRRC), as 
appropriate.  Send copies of personnel 
records that show the veteran's service 
dates, duties, and units of assignment, 
etc.  If unable to locate any relevant 
records, inform the veteran of the results 
of the requests.

3.  If, and only if, it is determined that 
a stressor has been verified, the veteran 
should be provided an appropriate 
examination.  The claims file and a copy 
of this remand should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed, to include psychological 
testing and an opinion as to whether the 
veteran has PTSD, and if so, whether this 
disorder is as likely as not related to 
the verified stressor(s).  The report of 
examination should include a complete 
rationale for all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


